OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 23, 1964. The petition and supplemental petition set forth six charges of misconduct, four of which were sustained by the Referee. Those four charges involved, inter alia, the following misconduct: (1) failing to protect the interests of clients and representing clients with conflicting interests to the detriment of one of the clients; (2) participating with his client, a building developer, in misappropriating statutory trust funds; (3) while representing the afore-mentioned client, knowingly failing to disclose facts and making false and misleading statements of fact, concerning the financial status of his client’s enterprises; and (4) improperly soliciting legal business through a real estate business conducted in the corporate name John L. Piazza, Inc.
Petitioner moves to confirm the report of the Referee to whom the matter was referred for hearing and report. Respondent cross-moves to dismiss the original petition and supplemental petition or, in the alternative, to set aside the Referee’s report.
In our opinion, these four charges were fully sustained by the evidence. Accordingly, the petitioner’s motion to confirm the report is granted and the respondent’s cross motion is denied.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Hopkins, J. P., Martuscello, Latham, Damiani and Suozzi, JJ., concur.